Citation Nr: 1621243	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  05-39 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for a liver disorder


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Navy from June 2000 to February 2004.  He served aboard the USS Augusta.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  This matter was previously before the Board in January 2008, September 2009 and January 2011 at which times the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran initially requested in March 2006 to testify at a Board hearing at the RO; however, he later withdrew his request for a Board hearing in May 2006.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration

In February 2012, a medical opinion was obtained from a VA examiner regarding the likelihood of a nexus between the Veteran's claimed hair loss and liver disabilities and service.  After reviewing the opinion, the Board finds that it is inadequate for adjudication of the Veteran's claims and that further medical clarification is necessary in order to make a fully informed decision in this appeal.  

As a starting point, with respect to claim for service connection for hair loss, clarification is necessary regarding whether the Veteran has a clinically ascertainable disability.  In this regard, the February 2012 VA examiner reported that the Veteran's condition is a genetic male pattern hair loss and a normal variant of hair loss patterns, and not an illness.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Thus, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  With that said, in VAOPGCPREC 82-90, the General Counsel held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  In cases where the appellant seeks service connection for a congenital condition, the Board must classify the condition as to whether it is a disease or defect and discuss the presumption of soundness.  Quirin v. Shinseki, 22 Vet. App 390, 394 (2009).

Also, in rendering a nexus opinion in February 2012, the examiner relied on the absence of documented treatment or complaints in service for hair loss to conclude that the Veteran's androgenetic alopecia was less likely as not related to service.  However, it is not certain whether the examiner considered the Veteran's statements that he began losing his hair in service, sometime between 2003 and 2004.  In this regard, the Veteran is competent to report on simple conditions such as hair loss.  The United States Court of Appeals for the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Also, the Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Regarding both the claim for service connection for hair loss and for a liver disorder, the February 2012 VA examiner addressed the likelihood of a nexus between the Veteran's diagnosed androgenetic alopecia and nonalcoholic steatohepatitis (NASH) and service; however, he did not include a discussion of the Veteran's exposure to radiation.  In this regard, the Board concedes that the Veteran was exposed to ionizing radiation while serving aboard the USS Augusta during the period from December 16, 2001, to March 27, 2002.  The Veteran asserts exposure from a coolant spill in the engine room.  He said he was not present at the time of the spill and denied having any contact with the coolant, but he said he passed by the team responsible for the cleanup.  While this spill is not documented in the service treatment records, there is a Record of Occupational Exposure to Ionizing Radiation showing a total effect dose equiv. of 00.005.  Thus, exposure to ionizing radiation is presumed.  As such, this matter must be remanded for an etiological opinion that addresses direct service connection based on exposure to ionizing radiation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Also, in addition to the Veteran's diagnosed NASH, the etiological opinion should include the earlier diagnosis of nonalcoholic fatty liver disease (NAFLD).  In this regard, the requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the February 2012 examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled. 

For the purposes of this examination, "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration. VAOPGCPREC 67-90 (1990).  A "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration.  Id. As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change.

The examiner is requested to offer an opinion as to the following:
 
(a) Is the Veteran's androgenetic alopecia congenital, developmental, familial, or hereditary in origin?  If the answer is "Yes," is it a "disease process," a "defect or abnormality," or a normal variant?  The examiner is to consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

(b) If the proper classification of the Veteran's androgenetic alopecia is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

(i) Did the Veteran's androgenetic alopecia, which was not noted upon entry into service, clearly and unmistakably, exist prior to the Veteran's entry into military service? 

(ii) If the answer to question (i) is "Yes," was the androgenetic alopecia clearly and unmistakably NOT aggravated (permanently worsened) by service?  If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such permanent worsening of this condition is due to its natural progress?

(iii) If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Is it at least as likely as not (50% degree of probability or higher) that the Veteran's androgenetic alopecia was caused by, or is it a result of service, to specifically include exposure to radiation?  In rendering an opinion, please take into consideration the Veteran's report that he first noticed hair loss in service, between 2003 and 2004.  Please also consider that the Veteran's exposure to radiation is conceded based on a Record of Occupational Exposure to Ionizing Radiation showing a total effect dose equiv. of 00.005.

Also, please opine as to whether it is at least as likely as not (50% degree of probability or higher) that the Veteran's NAFLD and/or NASH was caused by, or is it a result of service, to include exposure to radiation?  Again, please consider that the Veteran's exposure to radiation is conceded based on a Record of Occupational Exposure to Ionizing Radiation showing a total effect dose equiv. of 00.005.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If any benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




